   Case: 3:21-cv-00064-TMR Doc #: 34 Filed: 05/19/21 Page: 1 of 3 PAGEID #: 430          (1 of 3)




                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                             100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt          POTTER STEWART U.S. COURTHOUSE         Tel. (513) 564-7000
       Clerk                    CINCINNATI, OHIO 45202-3988       www.ca6.uscourts.gov




                                            Filed: May 19, 2021


Mr. Kyser Blakely
Ohio Attorney General's Office
Appeals Section
30 E. Broad Street
17th Floor
Columbus, OH 43215

Ms. Sylvia May Davis
Office of the Attorney General
of Ohio
615 W. Superior Avenue
11th Floor
Cleveland, OH 44113

Mr. Benjamin Michael Flowers
Office of the Attorney General
30 E. Broad Street
14th Floor
Columbus, OH 43215

Mr. Bradley Hinshelwood
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Mr. Jack Starcher
Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Mr. Mark B. Stern
U.S. Department of Justice
Civil Division, Appellate Staff
950 Pennsylvania Avenue, N.W.
Washington, DC 20530
   Case: 3:21-cv-00064-TMR Doc #: 34 Filed: 05/19/21 Page: 2 of 3 PAGEID #: 431   (2 of 3)




Mr. David Meir Zionts
Covington & Burling
850 Tenth Street, N.W.
Washington, DC 20001

                 Re: Case No. 21-3294, OH v. Gina Raimondo, et al
                     Originating Case No. : 3:21-cv-00064

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                               Sincerely yours,

                                               s/C. Anthony Milton
                                               Case Manager
                                               Direct Dial No. 513-564-7026

cc: Mr. Richard W. Nagel

Enclosure
     Case: 3:21-cv-00064-TMR Doc #: 34 Filed: 05/19/21 Page: 3 of 3 PAGEID #: 432          (3 of 3)




                                        Case No. 21-3294

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER

STATE OF OHIO

              Plaintiff - Appellant

v.

GINA RAIMONDO, in her official capacity as Secretary of Commerce; DEPARTMENT OF
COMMERCE; RON S. JARMIN, Acting Director, U.S. Census Bureau; U.S. CENSUS
BUREAU

              Defendants - Appellees



BEFORE: DAUGHTREY, Circuit Judge; MCKEAGUE, Circuit Judge; THAPAR, Circuit
Judge;

     Upon consideration of the appellant’s motion for immediate issuance of the mandate,

     It is ORDERED that the motion be, and it hereby is, GRANTED.

                                                 ENTERED BY ORDER OF THE COURT
                                                 Deborah S. Hunt, Clerk


Issued: May 19, 2021
                                                 ___________________________________
